                     Case 1:19-cr-00463-DLC Document 64
                                                     63 Filed 07/28/20
                                                              07/27/20 Page 1 of 1
                                                   U.S. Department of Justice
       [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              July 27, 2020

       BY ECF

       Honorable Denise L. Cote
       United States District Judge
                                                                  MEMO ENDORSED
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street
       New York, New York 10007

              Re:      United States v. Benzion Zirkind, S9 19 Cr. 463 (DLC)

       Dear Judge Cote:

               The Government writes, with consent of defense counsel for the defendant in the above-
       captioned matter (the “defendant”), to request that the Court modify the terms of the defendant’s
       bond. At the defendant’s presentment and arraignment on July 21, 2020, Honorable Barbara C.
       Moses, United States Magistrate Judge, released the defendant on a $600,000 personal recognizance
       bond (the “Bond”) secured by, among other things, the property located at 1349 President Street,
       Brooklyn, New York, 11213 (the “Property”). The defendant was released on his signature with an
       additional week to satisfy the remaining conditions of the Bond. The Government learned today that
       the Property is in pre-foreclosure and, consequently, the Government does not believe it is satisfactory
       security for the Bond. Based on the foregoing, the parties agree to the following modifications to the
       Bond:

          1) The Property (1349 President Street, Brooklyn, New York, 11213) is removed as security for
              the Bond. The Bond shall be secured by substitute cash or property, subject to the
              Government’s approval, on or before August 5, 2020.
       The defendant shall be subject to GPS monitoring to be installed on or before July 29, 2020.

The Government's request to modify the
terms of the defendant's bond is                           Respectfully submitted,
granted. 7.28.2020.
                                                           AUDREY STRAUSS
                                                           Acting United States Attorney

                                                     by:     /s/
                                                           Stephanie Lake / Sheb Swett / Aline Flodr
                                                           Assistant United States Attorneys
                                                           (212) 637-1066 / 6522 / 1110

       cc: All counsel (by ECF)
